Citation Nr: 0527646	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-36 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel 

INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   

Procedural History

The veteran served on active duty from December 1967 until 
September 1971.  

In September 2002, the RO received the veteran's claim of 
entitlement to service connection for a right knee 
disability, a back condition and bilateral foot fungus.  The 
April 2003 rating decision denied the veteran's claims.  The 
veteran disagreed with the April 2003 rating decision and 
initiated this appeal.  The appeal was perfected as to the 
claims of right knee disability and back condition only by 
the timely submission of the veteran's substantive appeal (VA 
Form 9) in December 2003.

In June 2005, the veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.  After the 
hearing, the veteran submitted additional evidence directly 
to the Board along with a waiver of consideration of that 
evidence by the RO.  See 38 C.F.R. § 20.1304 (2004).  

The issue of entitlement to service connection for a back 
condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the VA Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the veteran 
if further action is required on his part.





FINDING OF FACT

The medical evidence of record does not indicate that the 
veteran has been diagnosed with a current right knee 
disability.  


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for a right knee 
disability.  

The veteran is seeking entitlement to service connection for 
a right knee disability.  Essentially, he contends that he 
has a current right knee disability which was incurred during 
service.  In the alternative, the veteran contends that he 
has a current right knee disability which developed due to 
in-service aggravation of a pre-service knee injury.  

As noted in the Introduction, the remaining issue on appeal, 
entitlement to service connection for a back disability, is 
being remanded for additional evidentiary development.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which is not at 
issue here, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the November 
2003 SOC of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  

More significantly, a letter was sent to the veteran in 
September 2002 which was specifically intended to address the 
requirements of the VCAA.  The September 2002 letter from the 
RO explained in detail the evidence needed to substantiate 
his claim, specifically that evidence must show "your 
condition began or was made worse during military service, 
...you currently have a physical or mental disability, and an 
injury, and ...a relationship between your current disability 
and an injury, disease or event in service".  See September 
27, 2002 VCAA letter, page 1.  Thus, this letter, along with 
the November 2003 SOC not only notified the veteran of the 
evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
September 2002 letter, the veteran was informed that VA is 
responsible for getting "medical records, employment 
records, or records from other Federal agencies."  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its September 2002 letter that 
he was responsible to provide "enough information about 
these records so that we can request them from the person or 
agency who has them.  It's still your responsibility to make 
sure that these records are received by us."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The September 2002 letter directed the 
veteran to "tell us if you know of any additional evidence 
that you would like us to consider for the condition(s) 
addressed by this claim."  [Emphasis as in the original 
letter].  See the September 27, 2002 VCAA letter at page 2.  
This request complies with the requirements of 38 C.F.R. § 
3.159(b) in that it informed the veteran that he could submit 
or identify evidence other than what was specifically 
requested by the RO.

Review of the record reveals that the veteran was provided 
notice of the VCAA prior to the initial adjudication of his 
claim, which was by rating decision in April 2003.  The Board 
is of course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Accordingly, the 
concerns expressed in Pelegrini have been addressed.  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained.  The evidence of record includes the 
veteran's service medical records and the veteran's 
testimony.  The veteran has not identified any treatment 
records pertaining to his claimed right knee condition and 
none are of record.  The Court has held that VA's duty to 
assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  The veteran has elected not to 
provide a description of any treatment records pertaining to 
his knee.  In light of that choice by the veteran, VA has 
done its utmost to develop the evidence with respect to the 
veteran's claim.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  

The Board additionally observes that the veteran and his 
representative have been provided with ample opportunity to 
submit evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  As noted in the Introduction, the 
veteran presented personal testimony at a videoconference 
hearing with the undersigned Veterans Law Judge via 
videoconference hearing in June 2005.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection presupposes a diagnosis of a current 
disease.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, do not in and of themselves 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).

Analysis

The veteran is seeking service connection for a right knee 
disability.  
He acknowledges that he suffered an injury to his right knee 
prior to service.  He has further indicated, however, that he 
experienced an additional injury to his right knee during 
service.  In. essence, he alternatively contends that he 
currently has a current right knee disability and further 
that such disability is either due to the claimed in-service 
injury or is due to aggravation of the pre-service injury by 
the in-service injury.  

As discussed above, in general, in order for service 
connection to be granted there elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

With respect to Hickson element (1), a current disability, 
the medical evidence of record does not include a diagnosed 
right knee disability, and the veteran's claim fails on that 
basis.  Specifically, a November 2002 treatment record from a 
private hospital indicates that with respect to the veteran's 
extremities, he had a normal gait without evidence of any 
musculoskeletal deformities.  The treating physician further 
found "no asymmetry, defects, tenderness or masses" and 
that the veteran exhibited normal range of motion and muscle 
strength.  

Moreover, the veteran himself testified that his knee 
"doesn't bother me."  See the Hearing Transcript, page 13.  
Additionally, the veteran testified that he has only sought 
treatment for his knee on two or three occasions in the three 
decades since he left service, and evidently none recently.  
See the Hearing Transcript, page 14.  

[The Board notes in passing that these treatment episodes 
have not been described to VA in any of the veteran's written 
communications to VA and, as such, have not been described as 
to the name of the provider, date or treatment or location 
such that VA could obtain those records.  As discussed in 
greater detail above, the Board has considered whether or not 
VA has a duty to attempt to obtain those records.  The Board 
has found that the records have not been adequately described 
such to require VA to attempt to obtain those records for the 
veteran.  In any event, in the absence of a currently 
diagnosed disability such remote records would not serve to 
change the outcome of the case.]  

The veteran's spouse has testified that the veteran's right 
knee disability manifests in the veteran having difficulty 
walking.  However, symptoms alone in the absence of a 
diagnosis are not a disability for which service connection 
can be granted.  See Sanchez-Benitez, supra.  Moreover, it is 
well-established that as a lay person without medical 
training, the veteran's spouse is not competent to attribute 
symptoms to a particular cause or to otherwise comment on 
medical matters such as diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions]. The veteran himself, a trained 
physician's assistant, has not attributed a specific 
diagnosis to any current right knee problem.  

As discussed above, the law is clear that in the absence of a 
current disability, VA benefits cannot be granted. See 
Degmetich and Chelte, supra; see also Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In the absence of a current disability 
there can be no finding of service connection and the claim 
fails on that basis alone.

Accordingly, for the reasons explained above, the criteria 
for a service-connected right knee disability have not been 
met.  On that basis entitlement to service connection for a 
right knee disability is denied.




ORDER

Entitlement to service connection for a right knee disability 
is denied.  


REMAND

2.  Entitlement to service connection for a back disability.

The veteran is also seeking service connection for a back 
disability.  Essentially, he contends that a back injury 
suffered during service either caused his current back 
condition or aggravated a back condition from a pre-service 
motor vehicle accident.  For the reasons explained 
immediately below, the Board has determined that a remand is 
in order.  

Reasons for remand

Medical nexus opinion

In order to establish service connection there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability. See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002) the Court held that where 
there is evidence of record satisfying the first two 
requirements for service connection but there was not of 
record competent medical evidence addressing the third 
requirement, VA errs in failing to obtain such a medical 
nexus opinion.

With respect to element (1), current disability, the Board 
notes that a July 2002 MRI includes the following diagnoses:  
T12-L1 right-sided herniated nucleus pulposus and L4-L5 
right-sided foraminal stenosis.  Degenerative changes at L4-
L5 and L5-S1 as well as congenital changes at the facets at 
the L2-L3 level were also noted.  Element (1) has therefore 
been met.  

Moving to element (2), in-service incurrence or aggravation 
of disease or injury, at the veteran's service medical 
records indicate that the veteran was treated for back pain 
in April 1970.  Element (2) has arguably also been met.  

With respect to element (3), medical nexus, the Board notes 
that there is not of record sufficient competent medical 
nexus evidence either linking the veteran's current condition 
to the events in service or rejecting a relationship between 
the veteran's current disabilities and service.  The veteran 
has submitted the August 2005 letter of J.W., D.O.  In the 
letter, he indicates that he believes that the veteran's in-
service back injury "contributed" to the veteran's current 
back condition.  The letter does not identify the veteran's 
current back disability other than "back problems" and 
further does not contain reasons and bases supporting the 
conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  Moreover, the opinion does not address any 
potential aggravation of the 1966 pre-service injury by 
events in service or the effects of the two post-service 
automobile accidents which occurred in the 1984 and 2002.  

The Board has also reviewed the June 2005 letter of T.S., 
D.O.  In that opinion, T.S. indicates that both the 1966 pre-
service back injury and the 1970 in-service back injury have 
"continued to cause pain and varying degrees of disability 
for" the veteran.  This opinion is also insufficient as it 
fails to address the role of the two additional back injuries 
in the veteran's current condition and also fails to specify 
which disabilities the practitioner believes to have been 
developed or impacted by events during the veteran's service.  

There is not of record another nexus opinion, and there is no 
indication that the veteran has been referred for a VA 
examination of his back.  Based on this record, the Board has 
determined that a medical nexus opinion is required.  See 
Charles, supra.  

Medical records

In the veteran's December 2003 substantive appeal, he 
indicated that he had been under constant care for his back 
condition beginning in May 2002.  He did not identify the 
care provider.  These records obviously have not yet been 
obtained by the VA.  In addition, the veteran advised that 
care was provided by a private hospital from November 2002 
through February 2003.  Currently, only the only records 
obtained from the private hospital are for treatment in 
November 2002.  
It therefore appears that additional medical evidence 
pertinent to this claim may be available.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has identified the 
existence of medical records which he asserts have bearing 
upon the claim.  The RO must therefore make reasonable 
efforts to obtain these records.  See 38 U.S.C.A. § 5103A.

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should contact the veteran in 
writing and ask him to provide the name, 
address and an appropriate consent for 
any health care professional who has 
examined or treated his back disability 
since May 2002.  In addition, the RO 
should attempt to obtain the veteran's 
records for such treatment at St. Francis 
Hospital.  Any records obtained should be 
associated with the veteran's VA claims 
folder.  If records are not obtained, 
this should be documented in the 
veteran's VA claims folder.  

2.   VBA should then arrange for review 
of the veteran's VA claims folder by a 
medical professional, who should provide 
an opinion as to the matter of whether 
any currently diagnosed lumbar spine 
disability is as likely as not related to 
the veteran's military service.  The 
review should provide an opinion as to 
whether or not the veteran's injuries 
from the 1966 motor vehicle accident were 
as likely as not aggravated by the 
veteran's military.  If the reviewing 
medical professional deems it to be 
necessary, the veteran should undergo VA 
examination and/or diagnostic testing.  
A  report should be prepared and 
associated with the veteran's VA claims 
folder.  

3.  After the development requested above 
has been completed to the extent 
possible, the VBA should again review the 
record.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


